Motion Granted; Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed January 24, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01077-CV

      IN RE ENVIRONMENTAL ALLIES GP, INC. AND SALVADOR
                      CASTRUITA, JR.

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-83558

                  MEMORANDUM                       OPINION
      On December 14, 2018, relators Environmental Allies GP, Inc. and Salvador
Castruita, Jr. filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Daryl L. Moore, presiding judge of the 333rd District Court
of Harris County, to grant their motion to compel real party in interest Liza Anderson
to submit to a medical examination.
      On January 10, 2019, relators filed a motion to dismiss, stating the trial court
granted the relief sought in the petition for mandamus. Therefore, the petition for
writ of mandamus is now moot.

      The motion is granted and the petition for mandamus is dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                          2